Exhibit 10.2
Form of
Request for Approval of Extension of Maturity Date and Amendment
February 18, 2008
VIA INTRALINKS
THE COMBINED LENDERS UNDER
THE APACHE CORPORATION GLOBAL
CREDIT FACILITY
     Re: Apache Corporation 2005 Global Credit Facility
Ladies and Gentlemen:
     Reference is made to (i) that certain Credit Agreement [U.S. Credit
Agreement], dated as of May 12, 2005 (together with all amendments, if any, from
time to time made thereto, the “U.S. Credit Agreement”), among Apache
Corporation (the “U.S. Borrower”), the lenders party thereto (the “U.S.
Lenders”), JPMorgan Chase Bank, N.A., as Global Administrative Agent (the
“Global Administrative Agent”), and the other agents party thereto; (ii) that
certain Credit Agreement [Australian Credit Agreement], dated as of May 12, 2005
(together with all amendments, if any, from time to time made thereto, the
“Australian Credit Agreement”), among Apache Energy Limited (the “Australian
Borrower”), the Australian Lenders party thereto, the Global Administrative
Agent, Citisecurities Limited, as Australian Administrative Agent (the
“Australian Administrative Agent”), and the other agents party thereto; and
(iii) that certain Credit Agreement [Canadian Credit Agreement], dated as of
May 12, 2005 (together with all amendments, if any, from time to time made
thereto, the “Canadian Credit Agreement” and, together with the U.S. Credit
Agreement and the Australian Credit Agreement, the “Combined Credit
Agreements”), among Apache Canada Ltd. (the “Canadian Borrower”), the Canadian
Lenders party thereto, the Global Administrative Agent, Royal Bank of Canada, as
Canadian Administrative Agent (the “Canadian Administrative Agent”), and the
other agents party thereto. Terms defined in the U.S. Credit Agreement are used
herein with the same meanings.
I. Extension of the Global Credit Facility
     In the February 18, 2008 Annual Certificate of Extension delivered to the
Global Administrative Agent, the Australian Administrative Agent and the
Canadian Administrative Agent which is attached hereto as Exhibit A, Borrower
requested pursuant to Section 2.6 of each of the U.S. Credit Agreement, the
Australian Credit Agreement and the Canadian Credit Agreement, respectively, the
extension of the Maturity Date, and concomitantly the total “Commitments” (as
defined under each of the Combined Credit Agreements), under each of the U.S.
Credit Agreement, the Australian Credit Agreement and the Canadian Credit
Agreement, respectively, from May 12, 2012 to May 12, 2013. Each of the U.S.
Borrower, the Australian Borrower and the Canadian Borrower hereby certify that
no Event of Default has occurred and is continuing under the Combined Credit
Agreements.

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 2
     This letter is to confirm that the Combined Lenders hereby agree to the
extension of the Maturity Date under each of the Combined Credit Agreements and
the related “Commitments” of the Combined Lenders from May 12, 2012 to May 12,
2013.
II. Amendment of the Global Credit Facility
     The U.S. Borrower, the Australian Borrower, the Canadian Borrower, the
Global Administrative Agent, the Australian Administrative Agent, the Canadian
Administrative Agent and the Combined Required Lenders hereby agree as follows:
     A. Amendment to U.S. Credit Agreement. The definition of “Restricted
Subsidiary” contained in Section 1.1 of the U.S. Credit Agreement is amended in
its entirety to read as follows:
““Restricted Subsidiary” means any Subsidiary of Borrower that owns any asset
representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, Apache Canada.”
     B. Amendments to Australian Credit Agreement.
     (i) The definition of “Restricted Subsidiary” contained in Section 1.1 of
the Australian Credit Agreement is amended in its entirety to read as follows:
““Restricted Subsidiary” means any Subsidiary of Parent that owns any asset
representing or consisting of an entitlement to production from, or other
interest in, reserves of oil, gas or other minerals in place located in the
United States or Canada, including, without limitation, with respect to the
Parent, the Canadian Borrower.”
     (ii) Section 2.21(a) of Australian Credit Agreement is amended by replacing
the phrase “U.S.$300,000,000” with “U.S.$400,000,000”.
     (iii) Section 5.3 of the Australian Credit Agreement is amended in its
entirety to read as follows:
     “SECTION 5.3 [Intentionally omitted].”
     (iv) Section 7.1 of the Australian Credit Agreement is amended in its
entirety to read as follows:
     “SECTION 7.1 [Intentionally omitted].”

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 3
     (v) Section 7.2 of the Australian Credit Agreement is amended in its
entirety to read as follows:
“SECTION 7.2 Mergers. Borrower will not liquidate or dissolve, amalgamate with,
consolidate with, or merge into or with, any other Person, or sell, lease or
otherwise transfer all or substantially all of its assets unless (a) Borrower is
the survivor of such amalgamation, merger or consolidation, and (b) no Default
or Event of Default has occurred and is continuing or would occur after giving
effect thereto. Notwithstanding the foregoing, nothing herein shall prohibit any
transfer of any assets from any Borrower to any Subsidiary of such Borrower,
from any Subsidiary of a Borrower to such Borrower or from a Subsidiary of a
Borrower to another Subsidiary of such Borrower.”
     (vi) Section 7.3 of the Australian Credit Agreement is amended in its
entirety to read as follows:
     “SECTION 7.3 [Intentionally omitted].”
     (vii) Section 7.5 of the Australian Credit Agreement is amended by deleting
the second sentence thereof in its entirety.
     (viii) Section 7.6 of Australian Credit Agreement is amended by deleting
the phrase “and Borrower” from the first line thereof.
     (ix) The Australian Credit Agreement hereby is amended by replacing
Exhibit 2.21 to Australian Credit Agreement with the Exhibit 2.21 attached to
this letter agreement.
     C. Amendment to Canadian Credit Agreement. The definition of “Restricted
Subsidiary” contained in Section 1.1 of the Canadian Credit Agreement is amended
in its entirety to read as follows:
““Restricted Subsidiary” means any Subsidiary of Borrower or Parent that owns
any asset representing or consisting of an entitlement to production from, or
other interest in, reserves of oil, gas or other minerals in place located in
the United States or Canada, including, without limitation, with respect to the
Parent, the Borrower.”
     This letter agreement shall be deemed to be an amendment to the Combined
Credit Agreements, and the Combined Credit Agreements, as amended hereby, are
hereby ratified, approved and confirmed in each and every respect. All
references to the Combined Credit Agreements herein and in any other document,
instrument, agreement or writing shall hereafter be deemed to refer to the
Combined Credit Agreements as amended hereby.

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 4
     Please indicate your consent to (i) the extension of the Maturity Date
under each of the Combined Credit Agreements and the related Commitments of the
Combined Lenders from May 12, 2012 to May 12, 2013 and (ii) to the amendments
outlined above by having an authorized signatory of your financial institution
execute this letter in the space provided below and returning the executed page
by the end of business on Tuesday, March 4, 2008, (i) via telecopy to Frank
Bradley at (713) 754-6630, and (ii) via courier to: Greenberg Traurig LLP, 1000
Louisiana, Suite 1700, Houston, Texas 77002, Attention: Frank Bradley.
     This letter may be executed in any number of counterparts and all such
counterparts shall together constitute but one and the same letter.
     By execution hereof, the Global Administrative Agent acknowledges its
agreement and consent to the request for extension and to the amendments
outlined above in its capacity as a U.S. Lender and as Global Administrative
Agent, respectively.
     If you have any questions, please do not hesitate to contact either Lisa
Kopff of the Global Administrative Agent at (212) 270-6091, Pete Czerniakowski
of Apache Corporation at (713) 296-6642 or Frank Bradley at Greenberg Traurig
LLP at (713) 374-3630.

            JPMORGAN CHASE BANK, N.A., as Global Administrative Agent and as a
U.S. Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 5

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BANK OF AMERICA, N.A., as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            CITIBANK, N.A., as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            CALYON NEW YORK BRANCH, as a U.S. Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 6

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            SOCIÉTÉ GÉNÉRALE, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            MORGAN STANLEY BANK, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BANCO BILBAO VIZCAYA ARGENTARIA S.A., as a U.S. Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 7

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            WACHOVIA BANK, NATIONAL ASSOCIATION, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            SUMITOMO MITSUI BANKING CORPORATION, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            THE ROYAL BANK OF SCOTLAND PLC, as a U.S. Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 8

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BAYERISCHE LANDESBANK — CAYMAN ISLANDS BRANCH, as a
U.S. Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            ABN AMRO BANK N.V., as a U.S. Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 9

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            FIFTH THIRD BANK, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            WILLIAM STREET COMMITMENT CORPORATION, as a U.S.
Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            WELLS FARGO BANK, NA, as a U.S. Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 10

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            THE BANK OF NEW YORK, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            AMEGY BANK NATIONAL ASSOCIATION, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            MIZUHO CORPORATE BANK, LTD., as a U.S. Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 11

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            ROYAL BANK OF CANADA, as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            DEUTSCHE BANK AG NEW YORK BRANCH, as a U.S. Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 12

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BMO CAPITAL MARKETS FINANCING, INC. (f/k/a HARRIS NESBITT FINANCING,
INC.), as a U.S. Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            UNION BANK OF CALIFORNIA, N.A., as a U.S. Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 13

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BNP PARIBAS, as a U.S. Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            CITISECURITIES LIMITED (ABN 51 008 489 610), as
Australian Administrative Agent
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 14

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            DEUTSCHE BANK AG, SYDNEY BRANCH (ABN 13 064 165 162), as an
Australian Lender
      By:           Name:           Title:                 By:           Name:  
        Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            JPMORGAN CHASE BANK (ARBN 074 112 011), as an Australian Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 15

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BANK OF AMERICA, N.A., SYDNEY BRANCH (ARBN 064 874 531), as an
Australian Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            UBS AG, AUSTRALIA BRANCH (ABN 47 088 129 613), as an Australian
Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 16

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            CITIBANK, N.A. (ARBN 072 814 058), as an Australian
Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BARCLAYS BANK PLC, AUSTRALIAN BRANCH (ABN 86062 449 585), as an
Australian Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 17

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            ROYAL BANK OF CANADA, as Canadian Administrative Agent
      By:           Name:           Title:           ROYAL BANK OF CANADA, as a
Canadian Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BANK OF MONTREAL, as a Canadian Lender
      By:           Name:           Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 18

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            UNION BANK OF CALIFORNIA, N.A., CANADA BRANCH, as a Canadian Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            THE TORONTO-DOMINION BANK, as a Canadian Lender
      By:           Name:           Title:        

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            BNP PARIBAS (CANADA), as a Canadian Lender
      By:           Name:           Title:                 By:           Name:  
        Title:      

 



--------------------------------------------------------------------------------



 



THE COMBINED LENDERS UNDER THE APACHE
CORPORATION GLOBAL CREDIT FACILITY
February 18, 2008
Page 19

         

THE UNDERSIGNED AGREES AND CONSENTS TO (i) THE REQUESTED EXTENSION OF THE
MATURITY DATE AND COMMITMENTS UNDER THE COMBINED CREDIT AGREEMENTS AND (ii) TO
THE AMENDMENTS OUTLINED ABOVE, EACH AS OF THIS                      DAY OF
                                         , 2008.

            JPMORGAN CHASE BANK, N.A., TORONTO BRANCH, as a Canadian Lender
      By:           Name:           Title:        

          ACKNOWLEDGED AND AGREED:


APACHE CORPORATION, as U.S. Borrower
      By:           Name:   Matthew W. Dundrea        Title:   Vice President
and Treasurer        APACHE ENERGY LIMITED (ACN 009 301 964), as Australian
Borrower
      By:           Name:   Matthew W. Dundrea        Title:   Vice President
and Treasurer        APACHE CANADA LTD., as Canadian Borrower
      By:           Name:   Matthew W. Dundrea        Title:   Vice President
and Treasurer     

 



--------------------------------------------------------------------------------



 



         

EXHIBIT A
Annual Certificate of Extension — 2008
[see attached]

Exhibit A - Page 1



--------------------------------------------------------------------------------



 



EXHIBIT 2.21
NOTICE OF COMMITMENT INCREASE
Citisecurities Limited (ABN 51 008 489 610),
as Australian Administrative Agent
Level 23, 2 Park Street
Sydney N.S.W. 2000
Australia
Attention: Agency/Maria Mills/Trevor Dutton
Fax No: 61 2 8225 5244

Citicorp International Limited
13/F., Two Harbourfront
22 Tak Fung Street
Hunghom, Kowloon
Hong Kong
Attention: Dixon Koon/Maggie Tai
Facsimile: +852 2621 3183/4
JPMorgan Chase Bank, N.A.,
as Global Administrative Agent
for the Lenders referred to below
c/o Loan & Agency Services Group
1111 Fannin Street, 10th Floor
Houston, Texas 77002-8069
Attention: Rose Salvacion
Telephone: (713) 750-2501
Facsimile: (713) 427-6307
APACHE ENERGY LIMITED (ACN 009 301 964)
Dear Sirs:
     This Notice of Commitment Increase is delivered to you pursuant to
Section 2.21 of that certain Credit Agreement, dated as of May 12, 2005
(together with all amendments, if any, from time to time made thereto, the
“Credit Agreement”), among Apache Energy Limited (ACN 009 301 964), the Lenders
party thereto, JPMorgan Chase Bank, N.A., as Global Administrative Agent,
Citisecurities Limited (ABN 51 008 489 610), as Australian Administrative Agent,
and the other agents and lenders party thereto. Terms defined in the Credit
Agreement are used herein with the same meanings.

Exhibit 2.21 - Page 1



--------------------------------------------------------------------------------



 



     Please be advised that Borrower hereby requests an increase effective
                    , 20                    1 in the aggregate Commitments under
the Credit Agreement from $                                         to
$                    .2
     [CI Lender] has agreed [Language for existing Lender] [(a) to increase
effective                     , 20___its Commitment under the Credit Agreement
from $                                         to $                     and
(b) that it shall continue to be a party in all respects to the Credit Agreement
and the other Loan Documents] [Language if CI Lender is a new Lender] [effective
                    , 20___(a) to become a Lender under the Credit Agreement
with a Commitment of $                     and (b) that it shall be deemed to be
a party in all respects to the Credit Agreement and the other Loan Documents.]
     The parties hereto have caused this Notice of Commitment Increase to be
executed and delivered, and the certification and warranties contained herein to
be made, by its Authorized Officer this ___day of                     , 200_.

            APACHE ENERGY LIMITED (ACN 009 301 964)
      By:           Name:           Title:           [Any other Additional
Borrowers (ACN                     )
      By:           Name:           Title:   ]        APACHE CORPORATION, as
Parent and party to Deed of Guaranty
      By:           Name:           Title:        

 

1   Such date shall be no earlier than five (5) Business Days after receipt by
the Global Administrative Agent and the Australian Administrative Agent of such
Notice of Commitment Increase (unless an earlier date is otherwise agreed to by
the Borrower, any applicable Lender or CI Lender, the Global Administrative
Agent, and the Australian Administrative Agent).   2   After giving effect to
the requested Commitment Increase, the total amount of the Commitments shall not
exceed $400,000,000.

Exhibit 2.21 - Page 2



--------------------------------------------------------------------------------



 



            ACKNOWLEDGED AND AGREED:


[Name of CI Lender]
      By:           Name:           Title:           JPMORGAN CHASE BANK, N.A.,
as Global Administrative Agent
      By:           Name:           Title:           CITISECURITIES LIMITED (ABN
51 008 489 610), as Australian Administrative Agent
      By:           Name:           Title:        

Exhibit 2.21 - Page 3